Execution Copy
 
Exhibit 10.1      
 
 
Proposed Financing
 
of
 
ParkerVision, Inc.
 


 


 


 
By reading the information contained within this document, the recipient agrees
with ParkerVision, Inc. to maintain in confidence such information, together
with any other non-public information regarding ParkerVision, Inc. obtained from
ParkerVision, Inc. and its agents during the course of the proposed financing.
ParkerVision, Inc. has caused these materials to be delivered to you in reliance
upon such agreement and upon Rule 100(b)(2)(ii) of Regulation FD as promulgated
by the Securities and Exchange Commission.


 


 



--------------------------------------------------------------------------------





CONFIDENTIAL
SUMMARY OF TERMS AND CONDITIONS
 
This Confidential Summary of Terms and Conditions is not intended to be
contractually binding, other than the section entitled “Confidential
Information,” and is subject in all respects (other than with respect to such
section) to the execution of the Stock Purchase Agreement.
 
Issuer:
 
ParkerVision, Inc., a Florida corporation (the “Company”).
     
Securities Offered:
 
1,075,000 shares (the “Shares”) of common stock, par value $.01 per share
(the “Common Stock”), subject to adjustment by the Company (the “Offering”).
     
Pre- and Post-Offering Capitalization of the Company:
 
Type
Pre-Financing
Shares(1)
Post-Financing
Shares(2)
   
Common Stock
23,387,566
24,462,566
   
Stock Options and Warrants(3)
7,998,370
7,998,370
   
Total
31,385,936
32,460,936
             
(1) As of February 15, 2007.
   
(2)  Assumes 1,075,000 Shares sold by the Company in the Offering.
   
(3)  Includes outstanding options that were exercisable as of February 14, 2007
     but excludes unvested options covering 969,148 shares.



Purchase Price:
 
The purchase price of the Common Stock sold in the Offering will be $8.50.
     
Use of Proceeds to Company:
 
For continued research and development, manufacturing and marketing, working
capital and general corporate purposes.
     
Subscription Date and Closing Date:
 
The Company and each investor participating in this Offering (individually an
“Investor” and collectively, the “Investors”) shall execute a Stock Purchase
Agreement in substantially the form set forth herein and each Investor shall
execute an Investor Questionnaire in substantially the form set forth herein.
The date as of which the Company has executed Stock Purchase Agreements with
Investors for the purchase of at least 950,000 Shares is sometimes referred to
herein as the “Subscription Date.” The closing of the Offering shall occur, and
certificates representing the Shares shall be issued to the Investors and funds
paid to the Company therefor, on February 23, 2007 (the “Closing Date”).
     
Investor Qualifications:
 
Each Investor must be an “accredited investor” as defined in Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), and must represent
and warrant to the Company that it is acquiring the Shares for investment with
no present intention of distributing any of the Shares. The Stock Purchase
Agreement contains other appropriate representations and warranties of the
Investor to the Company. As part of the Stock Purchase Agreement signature page,
the Company has included certain questions for each Investor to complete
regarding such Investor. In addition, the Investor Questionnaire set forth
herein contains questions for each Investor regarding its status as an
“accredited investor.” The Company will use the answers from each Investor as
part of its own procedures to confirm the accuracy of the statements as to such
Investor in the Registration Statement, including the information in the
sections to be entitled “Selling Stockholders” and “Plan of Distribution.” The
Investors might be deemed “underwriters” as that term is defined in the
Securities Act. Underwriters have statutory responsibilities as to the accuracy
of any Registration Statement used by them.

 
-2-

--------------------------------------------------------------------------------


 

     
Registration of Common Stock:
 
The Company will use its reasonable commercial efforts, subject to receipt of
necessary information from the Investors, to cause a Registration Statement on
Form S-3 relating to the resale of the Common Stock by the Investors to be filed
with the Securities and Exchange Commission (the “SEC”) within 45 days following
the Closing Date and to cause such Registration Statement to become effective on
or prior to the earlier of (i) the fifth trading day following the date the
Company is notified by the SEC that the Registration Statement will not be
reviewed or is no longer subject to review, and (ii) 120 days after the Closing
Date. Subject to certain blackout periods, the Company is obligated to use
reasonable commercial efforts, with respect to each Investor’s Shares purchased
in the Offering, to maintain the Registration Statement’s effectiveness until
the earlier of (i) two years after the closing of the Offering or (ii) such time
as all Shares purchased by such Investor in the Offering have been sold pursuant
to a registration statement.
     
Liquidated Damages:
 
In the event that the Registration Statement: (i) is not filed by the Company
within 45 days after the Closing Date; (ii) is not declared effective by the SEC
90 days after the Closing Date, or the earlier of (i) the fifth trading day
following the date the Company is notified by the SEC that the Registration
Statement will not be reviewed or is no longer subject to review, and (ii) 120
days after the Closing Date (the “Effective Date”); or (iii) once effective,
ceases to be effective and available to Investors for any continuous period that
exceeds 30 days or for one or more periods that exceed in the aggregate 60 days
in any 12-month period (each, a “Registration Default”), the Company shall pay
the Investors, for each 30-day period of a Registration Default, an amount in
cash equal to 1% of the aggregate purchase price paid by Investors. The maximum
penalty shall be 10% of the aggregate purchase price. The foregoing payments
shall apply on a pro rata basis for any portion of a 30-day period of a
Registration Default. Notwithstanding the foregoing, the penalty shall be
allocated to the Investor based on a ratio of the Shares owned by the Investor
at the time of the Registration Default to the Shares purchased by the Investor
under the Stock Purchase Agreement.
     
Limitations on Sales Pursuant to Registration Statement:
 
To resell Shares pursuant to the Registration Statement, the Investor will be
required to:
         
(a)  Deliver, prior to selling any Shares, a current prospectus of the Company
       to the transferee (or arrange for delivery to the transferee’s broker).
Upon
       receipt of a written request therefor, the Company has agreed to provide
an
       adequate number of current prospectuses to each Investor and to supply
       copies to any other parties requiring such prospectuses. In certain
circumstances,
       the Company may suspend the effectiveness of the Registration Statement
for
       certain periods of time during which the Investors will not be able to
resell their
       Shares. In the event of such a suspension, the Company will notify each
Investor
       in writing and, subject to certain conditions, will use reasonable
commercial efforts
       to cause the use of the prospectus so suspended to be resumed as soon as
       reasonably practicable within 20 business days after such suspension
begins,
       and will promptly deliver a revised prospectus, if applicable, for each
Investor’s
       use.

 
-3-

--------------------------------------------------------------------------------


 
 

   
(b)  Deliver the stock certificate along with the Certificate of Subsequent Sale
in
       the form attached to the Stock Purchase Agreement to the Company and its
       transfer agent so that the Shares may be properly transferred.
     
Share Certificates:
 
Certificates evidencing the Shares which are delivered to each Investor on the
Closing Date will bear a restrictive legend stating that such Shares have been
sold pursuant to the Stock Purchase Agreement and that they may not be resold
except as permitted under the Securities Act pursuant to a Registration
Statement that has been declared effective or an exemption therefrom, and may be
resold subject to certain limitations and procedures agreed to in the Stock
Purchase Agreement.
     
Indemnification:
 
By executing the Stock Purchase Agreement, each Investor will agree to indemnify
the Company against certain liabilities.
     
Risk Factors:
 
The Shares offered hereby involve a high degree of risk. See the disclosure
relating to the risks affecting the Company set forth in the documents filed by
the Company with the SEC under the Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder (the “Exchange Act”).
     
Nasdaq National Market (“Nasdaq”) Symbol:
 
PRKR
     
Confidential Information:
 
The recipient of this Confidential Summary of Terms and Conditions and the
materials attached hereto agrees with the Company to maintain in confidence this
disclosed information, together with any other non-public information regarding
the Company obtained from the Company or its agents during the course of the
proposed Offering. The Company has caused these materials to be delivered to you
in reliance upon such agreement and upon Rule 100(b)(2)(ii) of Regulation FD as
promulgated by the SEC.
     
Company’s Counsel:
 
Graubard Miller, 405 Lexington Avenue, 19th Floor, New York, NY 10174
     
Transfer Agent:
 
American Stock Transfer & Trust Company

 
-4-

--------------------------------------------------------------------------------



INSTRUCTION SHEET FOR INVESTOR


(to be read in conjunction with the entire Stock Purchase Agreement and Investor
Questionnaire)


A. Complete the following items in the Stock Purchase Agreement and in the
Investor Questionnaire:
 
1. Provide the information regarding the Investor requested on the signature
pages. Please submit a separate Stock Purchase Agreement and Investor
Questionnaire for each individual fund/entity that will hold the Shares. The
Stock Purchase Agreement and the Investor Questionnaire must be executed by an
individual authorized to bind the Investor.


2. Return the signed Stock Purchase Agreement and Investor Questionnaire to:


        ParkerVision, Inc.
        7915 Baymeadows Way
        Jacksonville, FL 32256
        Attn: Cindy Poehlman
        Phone: (904) 737-1367 ext.1116
        Fax: (904) 448-6301
 
 
        And fax copies to:
 
        Graubard Miller
        405 Lexington Avenue, 19th Floor
        New York, NY 10174
        Attn: David Alan Miller
        Phone: (212) 818-8661
        Fax: (212) 818-8881
 



An executed original Stock Purchase Agreement and Investor Questionnaire or a
fax thereof must be received by 2:00 p.m., New York City time, on a date to be
determined and distributed to the Investor at a later date.


B.
Instructions regarding the transfer of funds for the purchase of Shares will be
faxed to the Investor by the Company at a later date.

   

C.
To resell the Shares after the Registration Statement covering the Shares is
effective:



1. Provided that a Suspension of the Registration Statement pursuant to
Section 7.2(c) of the Stock Purchase Agreement is not then in effect pursuant to
the terms of the Stock Purchase Agreement, the Investor may sell Shares under
the Registration Statement, subject to the notification provisions in the Stock
Purchase Agreement, provided that it arranges for delivery of a current
Prospectus to the transferee. The Company has agreed to furnish to the Investor
such number of copies of the Registration Statement, Prospectuses and
Preliminary Prospectuses as the Investor may reasonably request.


2. The Investor must also deliver to the Company’s transfer agent, with a copy
to the Company, a Certificate of Subsequent Sale in the form attached as Exhibit
A to the Stock Purchase Agreement, so that the Shares may be properly
transferred.


-5-

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT


ParkerVision, Inc.
7915 Baymeadows Way
Jacksonville, FL 32256


Ladies & Gentlemen:


The undersigned, _____________________________ (the “Investor”), hereby confirms
its agreement with you as follows:


1. This Stock Purchase Agreement (the “Agreement”) is made as of February 21,
2007 between ParkerVision, Inc., a Florida corporation (the “Company”), and the
Investor.


2. The Company has authorized the sale and issuance of up to 1,075 ,000 shares
(the “Shares”) of common stock of the Company, $.01 par value per share (the
“Common Stock”), to certain investors in a private placement (the “Offering”).


3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor ___________ Shares,
for a purchase price of $8.50 per share, or an aggregate purchase price of
$_______________, pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by reference as if fully set
forth herein (the “Terms and Conditions”). This Stock Purchase Agreement,
together with the Terms and Conditions which are incorporated herein by
reference as if fully set forth herein, may hereinafter be referred to as the
“Agreement.” Unless otherwise requested by the Investor, certificates
representing the Shares purchased by the Investor will be registered in the
Investor’s name and address as set forth below.


4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) neither
it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it has no direct or indirect affiliation or association with any
NASD member as of the date hereof. Exceptions:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose. By executing this
Agreement, the Investor acknowledges that the Company may use the information in
paragraph 4 above and the name and address information below in preparation of
the Registration Statement (as defined in Annex 1).


AGREED AND ACCEPTED:
 
ParkerVision, Inc.
Investor: ___________________________________
     
By: _______________________________________ 
___________________________________   
By: Cynthia Poehlman
Print Name: _________________________________ 
Title: Chief Financial Officer
 
Title: _____________________________________ 
   
Address: __________________________________ 
       
Tax ID No.: _________________________________ 
   
Contact name: _______________________________ 
   
Telephone: _________________________________ 
   
Name in which shares should be registered (if different):
  _________________________________________  



-6-

--------------------------------------------------------------------------------



ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SHARES


1. Authorization and Sale of the Shares. Subject to these Terms and Conditions,
the Company has authorized the sale of up to 1,075,000 Shares. The Company
reserves the right to increase or decrease this number.


2. Agreement to Sell and Purchase the Shares; Subscription Date.


2.1 At the Closing (as defined in Section 3), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions hereinafter set forth, the number of Shares set forth in Section 3 of
the Stock Purchase Agreement to which these Terms and Conditions are attached at
the purchase price set forth thereon.


2.2 The Company may enter into the same form of Stock Purchase Agreement,
including these Terms and Conditions, with other investors (the “Other
Investors”) and expects to complete sales of Shares to them. (The Investor and
the Other Investors are hereinafter sometimes collectively referred to as the
“Investors,” and the Stock Purchase Agreement to which these Terms and
Conditions are attached and the Stock Purchase Agreements (including attached
Terms and Conditions) executed by the Other Investors are hereinafter sometimes
collectively referred to as the “Agreements.”) The Company may accept executed
Agreements from Investors for the purchase of Shares commencing upon the date on
which the Company provides the Investors with the proposed purchase price per
Share and concluding upon the date (the “Subscription Date”) on which the
Company has executed Agreements with Investors for the purchase of at least
950,000 Shares. The Company may not enter into any Agreements after the
Subscription Date.


2.3 The obligations of each Investor under any Agreement are several and not
joint with the obligations of any Other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Agreement. Nothing contained herein, and no action taken by
any Investor hereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby,
provided that such obligations or the transactions contemplated hereby may be
modified, amended or waived in accordance with Section 9 below. Each Investor
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement (provided, that such
rights may be modified, amended or waived in accordance with Section 9 below),
and it shall not be necessary for any Other Investor to be joined as an
additional party in any proceeding for such purpose.


3. Delivery of the Shares at Closing. The completion of the purchase and sale of
the Shares (the “Closing”) shall occur (the “Closing Date”) on February 23,
2007, at the offices of the Company’s counsel, or at such other time as the
Investor and the Company may mutually agree. At the Closing, the Company shall
deliver to the Investor one or more stock certificates representing the number
of Shares set forth in Section 3 of the Stock Purchase Agreement, each such
certificate to be registered in the name of the Investor or, if so indicated on
the signature page of the Stock Purchase Agreement, in the name of a nominee
designated by the Investor.


The Company’s obligation to issue the Shares to the Investor shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) completion of the purchases and sales under the Agreements with the Other
Investors; and (b) the representations and warranties made by the Investors
shall be true and correct in all material respects and the fulfillment of those
undertakings of the Investors to be fulfilled in all material respects prior to
the Closing.


The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) receipt by the Investor of certificates evidencing the Shares, (b) Investors
shall have executed Agreements for the purchase of at least 950,000 Shares, (c)
the representations and warranties of the Company set forth herein shall be true
and correct as of the Closing Date in all material respects
 
-7-

--------------------------------------------------------------------------------


 (except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date),
(d) the Investor shall have received such documents as the Investor shall
reasonably have requested, including, a standard opinion of the Company’s
counsel as to the matters set forth in Section 4.2 and as to exemption from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), of the sale of the Shares, (e) there shall not have occurred
a suspension or material limitation in trading in the Common Stock on the Nasdaq
Market, (f) all consents, approvals or authorizations of any person required for
the valid authorization, execution and delivery by the Company of this Agreement
or for the consummation of the transactions contemplated by this Agreement shall
have been obtained and (g) no action or proceeding by or before any court,
administrative body or governmental agency shall have been instituted or
threatened by a third party which seeks to enjoin, restrain or prohibit this
Agreement or consummation of the transactions contemplated by this Agreement.


4. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:


4.1 Organization. The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization. Each of the
Company and its Subsidiaries (as defined in Rule 405 under the Securities Act)
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and as described in the documents
filed by the Company under the Securities Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder (the “Exchange Act”), since the
end of its most recently completed fiscal year through the date hereof,
including, without limitation, its most recent report on Form 10-K (the
“Exchange Act Documents”) and is registered or qualified to do business and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the location of the properties owned or leased by it requires such
qualification and where the failure to be so qualified would have a material
adverse effect upon the condition (financial or otherwise), earnings, business,
properties or operations of the Company and its Subsidiaries, considered as one
enterprise (a “Material Adverse Effect”), and no proceeding has been instituted
in any such jurisdiction, revoking, limiting or curtailing, or seeking to
revoke, limit or curtail, such power and authority or qualification. The Company
has only such direct and indirect Subsidiaries as specified in the Exchange Act
Documents. Except as disclosed in the Exchange Act Documents, the Company owns,
directly or indirectly, all of the capital stock of each Subsidiary free and
clear of any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and fully paid,
non-assessable.


4.2 Due Authorization and Valid Issuance. The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreements, and the Agreements have been duly authorized and validly executed
and delivered by the Company and constitute legal, valid and binding agreements
of the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Shares being purchased by the Investor
hereunder will, upon issuance and payment therefor pursuant to the terms hereof,
be duly authorized, validly issued, fully-paid and nonassessable, free and clear
of any lien, charge, or encumbrance.


4.3 Non-Contravention. The execution and delivery of the Agreements, the
issuance and sale of the Shares under the Agreements, the fulfillment of the
terms of the Agreements and the consummation of the transactions contemplated
thereby will not (A) conflict with or constitute a violation of, or default
(with the passage of time or otherwise) under, (i) any material bond, debenture,
note or other evidence of indebtedness, lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of its
Subsidiaries or their respective properties are bound, (ii) the charter, by-laws
or other organizational documents of the Company or any Subsidiary, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company or any
Subsidiary or their respective properties, except in the case of clauses (i) and
(iii) for any such conflicts, violations or defaults which are not reasonably
likely to have a Material Adverse Effect or
 
-8-

--------------------------------------------------------------------------------


(B) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of the Company or any Subsidiary or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
the Company or any Subsidiary is a party or by which any of them is bound or to
which any of the material property or assets of the Company or any Subsidiary is
subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency, or
other governmental body in the United States or any other person is required for
the execution and delivery of the Agreements and the valid issuance and sale of
the Shares to be sold pursuant to the Agreements, other than such as have been
made or obtained, and except for any post-closing securities filings or
notifications required to be made under federal or state securities laws.


4.4 Capitalization. The capitalization of the Company as of September 30, 2006
is as set forth in the most recent applicable Exchange Act Documents. The
Company has not issued any capital stock since that date other than pursuant to
(i) employee benefit plans disclosed in the Exchange Act Documents, or (ii)
outstanding warrants, options or other securities disclosed in the Exchange Act
Documents. The Shares to be sold pursuant to the Agreements have been duly
authorized, and when issued and paid for in accordance with the terms of the
Agreements will be duly and validly issued, fully paid and nonassessable,
subject to no lien, claim or encumbrance. The outstanding shares of capital
stock of the Company have been duly and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. Except as set forth in
or contemplated by the Exchange Act Documents, there are no outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any
Subsidiary, or any contract, commitment, agreement, understanding or arrangement
of any kind to which the Company is a party or of which the Company has
knowledge and relating to the issuance or sale of any capital stock of the
Company or any Subsidiary, any such convertible or exchangeable securities or
any such rights, warrants or options. Without limiting the foregoing, except for
the pre-emptive rights issued to Leucadia National Corporation and David Cumming
on March 26, 2003, no preemptive rights, co-sale rights, rights of first
refusal, registration rights or other similar rights exists with respect to the
Shares or the issuance and sale thereof. Leucadia National Corporation and David
Cumming have waived notice of and/or exercised their pre-emptive rights in their
March 26, 2003 agreements. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Shares. The Company owns the entire equity interest in
each of its Subsidiaries, free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, other than as described in the
Exchange Act Documents. Except as disclosed in the Exchange Act Documents, there
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Common Stock to which the Company is a party or, to the
knowledge of the Company, between or among any of the Company’s stockholders.


4.5 Legal Proceedings. There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company or
any Subsidiary is or may be a party or of which the business or property of the
Company or any Subsidiary is subject that is not disclosed in the Exchange Act
Documents, including any proceeding which adversely affects or challenges the
legality, validity or enforceability of the Agreements or the Shares or could,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers. There has not been, and to the knowledge of the
Company, there is not pending any investigation by the SEC (as defined below)
involving the Company or any current or former director or officer of the
Company (in his or her capacity as such). The SEC has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.


4.6 No Violations. Neither the Company nor any Subsidiary is in violation of its
charter, bylaws, or other organizational document. Neither the Company nor any
Subsidiary is in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company or any Subsidiary, which violation, individually or in
the aggregate, would be reasonably likely to have a Material Adverse Effect, or
is in default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default) in any material respect in the
performance of any bond, debenture, note or any other evidence of indebtedness
in any indenture, mortgage, deed of trust or any other material agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or by which the properties of the Company or
any Subsidiary are bound, which would be reasonably likely to have a Material
Adverse Effect.


-9-

--------------------------------------------------------------------------------


4.7 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Sections 4.1, 4.12, 4.13 and 4.14, each of the Company and
its Subsidiaries has all necessary franchises, licenses, certificates and other
authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company and its Subsidiaries as currently
conducted and as described in the Exchange Act Documents except where the
failure to currently possess could not reasonably be expected to have a Material
Adverse Effect.


4.8 Intellectual Property. Except as specifically disclosed in the Exchange Act
Documents (i) to the knowledge of the Company, each of the Company and its
Subsidiaries owns or possesses sufficient rights to conduct its business in the
ordinary course, including, without limitation, rights to use all material
patents, patent rights, industry standards, trademarks, copyrights, licenses,
inventions, trade secrets, trade names and know-how (collectively, “Intellectual
Property”) described or referred to in the Exchange Act Documents as owned or
possessed by it or that are necessary for the conduct of its business as now
conducted or as proposed to be conducted except where the failure to currently
own or possess would not have a Material Adverse Effect (“Company Intellectual
Property”), (ii) to the knowledge of the Company, neither the Company nor any of
its Subsidiaries is infringing any rights of a third party with respect to any
Intellectual Property that, individually or in the aggregate, would have a
Material Adverse Effect, and neither the Company nor any of its Subsidiaries has
received any notice of, or has any knowledge of, any asserted infringement by
the Company or any of its Subsidiaries of, any rights of a third party with
respect to any Intellectual Property that, individually or in the aggregate,
would have a Material Adverse Effect and (iii) neither the Company nor any of
its Subsidiaries has received any notice of, or has any knowledge of,
infringement by a third party with respect to any Intellectual Property rights
of the Company or of any Subsidiary that, individually or in the aggregate,
would have a Material Adverse Effect. Company Intellectual Property does not
include any Publicly Available Software and the Company has not used Publicly
Available Software in whole or in part in the development of any part of Company
Intellectual Property in a manner that may subject the Company or Company
Intellectual Property in whole or in part, to all or part of the license
obligations of any Publicly Available Software. “Publicly Available Software”
means each of (i) any software that contains, or is derived in any manner (in
whole or in part) from, any software that is distributed as free software, open
source software (e.g. Linux), or similar licensing and distribution models; and
(ii) any software that requires as a condition of use, modification, and/or
distribution of such software that such software or other software incorporated
into, derived from, or distributed with such software (a) be disclosed or
distributed in source code form; (b) be licensed for the purpose of making
derivative works; or (c) be redistributable at no or minimal charge. Publicly
Available Software includes, without limitation, software licensed or
distributed under any of the following licenses or distribution models similar
to any of the following: (a) GNU General Public License (GPL) or Lesser/Library
GPL (LGPL), (b) the Artistic License (e.g. PERL), (c) the Mozilla Public
License, (d) the Netscape Public License, (e) the Sun Community Source License
(SCSL), the Sun Industry Source License (SISL), and the Apache Server License.


4.9 Financial Statements. (a) The financial statements of the Company and the
related notes contained in the Exchange Act Documents comply as to form in all
material respects with applicable rules and regulations of the SEC and present
fairly, in accordance with United States generally accepted accounting
principles, the financial position of the Company and its Subsidiaries as of the
dates indicated, and the results of its operations and cash flows for the
periods therein specified consistent with the books and records of the Company
and its Subsidiaries except that the unaudited interim financial statements were
or are subject to normal and recurring year-end adjustments which are not
expected to be material in amount. Such financial statements (including the
related notes) have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified, except as may be disclosed in the notes to such
financial statements, or in the case of unaudited statements, as may be
permitted by the Securities and Exchange Commission (the “SEC”) on Form 10-Q
under the Exchange Act and except as disclosed in the Exchange Act Documents.
The other financial information contained in the Exchange Act Documents has been
prepared on a basis consistent with the financial statements of the Company.


-10-

--------------------------------------------------------------------------------


(b) After giving effect to the transactions contemplated by this Agreement and
the other agreements contemplated by the Offering, the Company believes that it
will have adequate working capital to sustain its operations as currently
conducted and pursuant to the current business plan for at least the twelve
months after the Closing Date.


(c) Except as set forth in any Exchange Act Documents, there are no obligations
of the Company to officers, directors, stockholders or employees of the Company
other than (i) for payment of salary for services rendered and for bonus
payments; (ii) reimbursements for reasonable expenses incurred on behalf of the
Company; (iii) for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by the Board of Directors of the Company); and (iv)
obligations listed in the Company’s financial statements. Except as described
above or in any Exchange Act Filings, none of the officers, directors or, to the
best of the Company’s knowledge, key employees or stockholders of the Company or
any members of their immediate families, are indebted to the Company,
individually or in the aggregate, in excess of $60,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company, other than passive investments in
publicly traded companies (representing less than one percent (1%) of such
company) which may compete with the Company. Except as described above, no
officer, director or stockholder, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Company and
no agreements, understandings or proposed transactions are contemplated between
the Company and any such person. Except as set forth in any Exchange Act
Documents, the Company is not a guarantor or indemnitor of any indebtedness of
any other person, firm or corporation.


4.10 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since September 30, 2006, there has not been (i) any material adverse
change in the financial condition or earnings of the Company and its
Subsidiaries considered as one enterprise, (ii) any material adverse event
affecting the Company or its Subsidiaries, (iii) any obligation, direct or
contingent, that is material to the Company and its Subsidiaries considered as
one enterprise, incurred by the Company, except obligations incurred in the
ordinary course of business, (iv) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any of its
Subsidiaries, or (v) any loss or damage (whether or not insured) to the physical
property of the Company or any of its Subsidiaries which has been sustained
which has a Material Adverse Effect.


4.11 Disclosure. The representations and warranties of the Company contained in
this Section 4 as of the date hereof and as of the Closing Date, do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. Except
with respect to the material terms and conditions of the transaction
contemplated by the Agreements, which shall be publicly disclosed by the Company
pursuant to Section 16 hereof, the Company confirms that neither it nor any
person acting on its behalf has provided Investor with any information that the
Company believes constitutes material, non-public information. The Company
understands and confirms that Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.


4.12 NASDAQ Compliance. The Company’s Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on The Nasdaq Stock Market, Inc.
(the “Nasdaq Market”), and the Company has taken no action or failed to take any
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or de-listing the Common
Stock from the Nasdaq Market, nor has the Company received any notification that
the SEC or the National Association of Securities Dealers, Inc. (“NASD”) is
contemplating terminating such registration or listing. The Company is currently
in compliance with all NASD and Nasdaq Marketplace rules necessary for the
continued quotation of the Company’s Common Stock on the Nasdaq Market. The
issuance of the Shares does not require shareholder approval, including, without
limitation, under Nasdaq Marketplace Rule 4350(i).


-11-

--------------------------------------------------------------------------------


4.13 Reporting Status. The Company has filed in a timely manner all documents
that the Company was required to file under the Exchange Act during the 12
months preceding the date of this Agreement. The Company is eligible to use Form
S-3 to register the Shares to be offered for the account of the Investors. The
following documents complied in all material respects with the SEC’s
requirements as of their respective filing dates, and did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading:


(a) Annual Report on Form 10-K for the year ended December 31, 2005, Quarterly
Reports on Form 10-Q for the quarters ended September 30, 2006, June 30, 2006
and March 31, 2006, Proxy Statement on Schedule 14A filed on August 7, 2006 and
Current Reports on Form 8-K filed on February 7, 2006, March 3, 2006 and May 5,
2006; and


(b) all other documents, if any, filed by the Company with the SEC during the
one-year period preceding the date of this Agreement pursuant to the reporting
requirements of the Exchange Act.


4.14 Listing. The Company shall comply with all requirements of the NASD and the
SEC with respect to the issuance of the Shares and the listing thereof on the
Nasdaq Market.


4.15 No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares.


4.16 Company not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Shares will not be, an “investment company”, an “affiliated
person” of, “promoter” for or “principal underwriter” for an entity “controlled”
by an “investment company” within the meaning of the Investment Company Act and
shall conduct its business in a manner so that it will not become subject to the
Investment Company Act.


4.17 Foreign Corrupt Practices. Neither the Company, nor to the best knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.


4.18 Accountants. To the Company’s knowledge, PricewaterhouseCoopers, LLP, who
the Company expects will consent to the incorporation by reference of its report
with respect to the consolidated financial statements of the Company included in
the Company's Annual Report on Form 10-K for the year ended December 31, 2006
into the Registration Statement (as defined below) and the prospectus which
forms a part thereof, are independent accountants as required by the Securities
Act and the rules and regulations promulgated thereunder.
 
4.19 Contracts. The contracts described in the Exchange Act Documents that are
material to the Company are in full force and effect on the date hereof, and
neither the Company nor, to the Company's knowledge, any other party to such
contracts is in breach of or default under any of such contracts which would
have a Material Adverse Effect.
 
4.20 Taxes. The Company has filed all necessary federal, state and foreign
income and franchise tax returns when due (or obtained appropriate extensions
for filing) and has paid or accrued all taxes shown as due thereon, and the
Company has no knowledge of a tax deficiency which has been or might be asserted
or threatened against it which would have a Material Adverse Effect.


-12-

--------------------------------------------------------------------------------


4.21 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Investor hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with.
 
4.22 Private Offering. Assuming the correctness of the representations and
warranties of the Investors set forth in Section 5 hereof, the offer and sale of
Shares hereunder is exempt from registration under the Securities Act. The
Company has not distributed and will not distribute prior to the Closing Date
any offering material in connection with this Offering and sale of the Shares
other than the documents of which this Agreement is a part or the Exchange Act
Documents. The Company has not in the past nor will it hereafter take any action
to sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer, issuance or sale of the Shares as contemplated by
this Agreement, within the provisions of Section 5 of the Securities Act, unless
such offer, issuance or sale was or shall be within the exemptions of Section 4
of the Securities Act. Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Investors and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.


4.23 Disclosure Controls and Procedures; Internal Controls. At all times since
first required by all applicable Exchange Act rules, the Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the certifying officers by others
within those entities, particularly during the period in which the Form 10-K or
Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by each Form 10-K or Form
10-Q for which such evaluation was required by applicable Exchange Act rules, as
the case may be (each such date, the “Evaluation Date”). The Company presented
in each such Form 10-K or Form 10-Q, as the case may be, the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the most
recent Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is used in Item 308(c) of Regulation S-K under
the Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls.


4.24 Transactions With Affiliates. Except as disclosed in the Exchange Act
Documents, none of the officers or directors of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer or director or, to the knowledge of the Company,
any entity in which any officer or director has a substantial interest or is an
officer, director, trustee or partner.


4.25 Non-Public Information. The Company has not disclosed to the Investor
information that would constitute material non-public information as of the
Closing Date other than the existence of the transaction contemplated hereby.


4.26 Insurance. The Company maintains insurance of the types and in the amounts
that the Company reasonably believes is adequate for its businesses, including,
but not limited to, insurance covering real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.


4.27 Placement Agent. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by an Investor or its investment advisor) relating to
or arising out of the transactions contemplated by the Agreements. The Company
shall pay, and hold the Investor harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any claims relating to placement agent
fees, financial advisory fees or brokers’ commissions.


-13-

--------------------------------------------------------------------------------




5. Representations, Warranties and Covenants of the Investor.


5.1 The Investor represents and warrants to, and covenants with, the Company
that: (i) the Investor is an “accredited investor” as defined in Regulation D
under the Securities Act and the Investor is also knowledgeable, sophisticated
and experienced in making, and is qualified to make decisions with respect to
investments in shares presenting an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company and investments in comparable companies, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Shares; (ii) the Investor is acquiring the number of
Shares set forth in Section 3 of the Stock Purchase Agreement in the ordinary
course of its business and for its own account for investment only and with no
present intention of distributing any of such Shares or any arrangement or
understanding with any other persons regarding the distribution of such Shares;
(iii) the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; (iv) the Investor has answered all
questions on the Investor Questionnaire for use in preparation of the
Registration Statement and the answers thereto are true, correct and complete as
of the date hereof and will be true, correct and complete as of the Closing
Date; and (vi) the Investor has, in connection with its decision to purchase the
number of Shares set forth in Section 3 of the Stock Purchase Agreement, relied
only upon the Exchange Act Documents and the representations and warranties of
the Company contained herein. The Investor understands that its acquisition of
the Shares has not been registered under the Securities Act or registered or
qualified under any state securities law in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of the Investor’s investment intent as expressed herein. Subject to
compliance with the Securities Act, applicable securities laws and the
respective rules and regulations promulgated thereunder, nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time. Investor has completed or caused to be completed
and delivered to the Company the Investor Questionnaire, which questionnaire is
true, correct and complete in all material respects.


5.2 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issue of the Shares, in any
jurisdiction outside the United States where legal action by the Company for
that purpose is required. Each Investor outside the United States will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.


5.3 The Investor hereby covenants with the Company not to make any sale of the
Shares without complying with the provisions of this Agreement and without
causing the prospectus delivery requirement under the Securities Act to be
satisfied (whether by delivery of the Prospectus or pursuant to and in
compliance with an exemption from such requirement), and the Investor
acknowledges that the certificates evidencing the Shares will be imprinted with
a legend that prohibits their transfer except in accordance therewith. The
Investor acknowledges that there may occasionally be times when the Company
determines that it must suspend the use of the Prospectus forming a part of the
Registration Statement, as set forth in Section 7.2(c).


5.4 The Investor agrees to promptly upon receipt review the plan of distribution
for the Registration Statement sent to it by the Company pursuant to 7.1(h).


5.5 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution and delivery of
this Agreement, and (ii) when executed, this Agreement will constitute a valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Investors herein may be
legally unenforceable.


-14-

--------------------------------------------------------------------------------


5.6 Neither the Investor nor any person acting on its behalf or at its direction
has engaged in any purchase or sale of Common Stock (including without
limitation any short sale, pledge, transfer, establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act) during the
eight trading days immediately preceding the date of this Agreement. Investor
agrees with the Company that the Company will be irreparably harmed if the
Investor engages in short sales and similar hedging transactions, therefore
Investor agrees that it will not directly or indirectly make or participate in
any sale of the shares of common stock of the Company, including “short sales”
as defined in Rule 200 under Regulation SHO, whether or not exempt, until the
effective date of the Registration Statement. The Investor will not use any of
the restricted Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock of the Company if doing so would be in violation of
applicable securities laws and otherwise will comply with federal securities
laws in the holding and sale of the Shares.


5.7 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.


5.8 The Company acknowledges and agrees that Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Sections 5 and
16(a) of this Agreement, or in the Investor Questionnaire.


6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Shares being purchased and the payment therefor.


7. Registration of the Shares; Compliance with the Securities Act.


7.1 Registration Procedures and Other Matters. The Company shall:


(a) subject to receipt of necessary information from the Investors after prompt
request from the Company to the Investors to provide such information, prepare
and file with the SEC, within 45 days after the Closing Date, a registration
statement on Form S-3 (the “Registration Statement”) to enable the resale of the
Shares by the Investors from time to time through the Nasdaq Global Market or in
privately-negotiated transactions;


(b) subject to receipt of necessary information from the Investors after prompt
request from the Company to the Investors to provide such information, use its
reasonable commercial efforts to cause the Registration Statement to become
effective on or prior to the earlier of (i) the fifth trading day following the
date the Company is notified by the SEC that the Registration Statement will not
be reviewed or is no longer subject to review, and (ii) 120 days after the
Closing Date (the “Effective Date”), such efforts to include, without limiting
the generality of the foregoing, preparing and filing with the SEC any financial
statements that are required to be filed prior to the effectiveness of such
Registration Statement, and file with the SEC the final prospectus in accordance
with Rule 424 within 24 hours of the Effective Date (regardless of its being
technically required);


(c) use its reasonable commercial efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
current, effective and free from any material misstatement or omission to state
a material fact for a period not exceeding, with respect to each Investor’s
Shares purchased hereunder, the earlier of (i) the second anniversary of the
Closing Date or (ii) such time as all Shares purchased by such Investor in this
Offering have been sold pursuant to a registration statement;


-15-

--------------------------------------------------------------------------------






(d) furnish to the Investor with respect to the Shares registered under the
Registration Statement such number of copies of the Registration Statement,
Prospectuses and Preliminary Prospectuses in conformity with the requirements of
the Securities Act and such other documents as the Investor may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Shares by the Investor;


(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investor and use its reasonable commercial
efforts to maintain such blue sky qualifications during the period the Company
is required to maintain the effectiveness of the Registration Statement pursuant
to Section 7.1(c); provided, however, that the Company shall not be required to
qualify to do business or consent to service of process in any jurisdiction in
which it is not now so qualified or has not so consented;


(f) bear all expenses in connection with the procedures in paragraph (a) through
(e) of this Section 7.1 (other than underwriting discounts or commissions,
brokers’ fees and similar selling expenses, and any other fees or expenses
incurred by the Investor, including attorney fees of the Investor) and the
registration of the Shares pursuant to the Registration Statement;


(g) advise the Investor, not later than the next day after receipt of notice or
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose; and it will promptly use its reasonable
commercial efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and advise the Investor, not later than the next day of the Company having
notice or knowledge of the effectiveness of any Registration Statement; and


(h) provide a “Plan of Distribution” section of the Registration Statement that
is reasonably acceptable to all Investors and which, at a minimum, states that
the selling stockholders may transfer the Shares in various circumstances as
permitted to the fullest extent of the law and SEC practice, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of the Prospectus, and shall otherwise be in all
material respects in the form attached hereto as Exhibit B, subject to any
revisions required by the SEC; and not less than four trading days prior to the
filing of a Registration Statement or any amendment or supplement thereto, the
Company shall furnish to each Investor copies of the “Selling Stockholders”
section of such document and any risk factor contained in such document that
addresses specifically this transaction or the Selling Stockholders, as proposed
to be filed, which documents will be subject to the review of such Investor, and
the Company shall not file a Registration Statement or any amendments or
supplements thereto in which the “Selling Stockholder” section thereof differs
from the disclosure received from an Investor.


Notwithstanding anything to the contrary herein, the Registration Statement
shall cover the Shares and any shares sold to the other investors participating
in this Offering and persons exercising their preemptive rights. In no event at
any time before the Registration Statement becomes effective with respect to the
Shares shall the Company publicly announce or file any other registration
statement, other than registrations on Form S-8, without the prior written
consent of a majority in interest of the Investors.


The Company understands that the Investor disclaims being an underwriter, but if
the SEC deems the Investor to be an underwriter the Company shall not be
relieved of any obligations it has hereunder; provided, however that if the
Company receives notification from the SEC that the Investor is deemed an
underwriter, then the period by which the Company is obligated to submit an
acceleration request to the SEC shall be extended to the earlier of (i) the 90th
day after such SEC notification or (ii) 120 days after the initial filing of the
Registration Statement with the SEC.


-16-

--------------------------------------------------------------------------------


7.2 Transfer of Shares After Registration; Suspension.


(a) The Investor agrees that it will not effect any disposition of the Shares or
its right to purchase the Shares that would constitute a sale within the meaning
of the Securities Act except as contemplated in the Registration Statement
referred to in Section 7.1 and as described below or as otherwise permitted by
law, and that it will promptly notify the Company of any changes in the
information set forth in the Registration Statement regarding the Investor or
its plan of distribution.


(b) Except in the event that paragraph (c) below applies, the Company shall
(i) if deemed necessary by the Company, prepare and file from time to time with
the SEC a post-effective amendment to the Registration Statement or a supplement
to the related Prospectus or a supplement or amendment to any document
incorporated therein by reference or file any other required document so that
such Registration Statement will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, and so that, as thereafter
delivered to purchasers of the Shares being sold thereunder, such Prospectus
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (ii) provide the Investor copies of any documents filed pursuant to
Section 7.2(b)(i) as the Investor may reasonably request; and (iii) inform each
Investor that the Company has complied with its obligations in Section 7.2(b)(i)
(or that, if the Company has filed a post-effective amendment to the
Registration Statement which has not yet been declared effective, the Company
will notify the Investor to that effect, will use its reasonable commercial
efforts to secure the effectiveness of such post-effective amendment as promptly
as possible and will promptly notify the Investor pursuant to
Section 7.2(b)(i) hereof when the amendment has become effective).


(c) Subject to paragraph (d) below, in the event (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) of any event or circumstance which, upon the advice of its
counsel, necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or any omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; then the Company shall promptly deliver a certificate in writing to
the Investor (the “Suspension Notice”) to the effect of the foregoing and, upon
receipt of such Suspension Notice, the Investor will refrain from selling any
Shares pursuant to the Registration Statement (a “Suspension”) until the
Investor’s receipt of copies of a supplemented or amended Prospectus prepared
and filed by the Company, or until it is advised in writing by the Company that
the current Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable commercial efforts to cause the use of the Prospectus so suspended to
be resumed as soon as reasonably practicable within 20 business days after the
delivery of a Suspension Notice to the Investor. In addition to and without
limiting any other remedies (including, without limitation, at law or at equity)
available to the Investor, the Investor shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 7.2(c).


(d) Notwithstanding the foregoing paragraphs of this Section 7.2, the Investor
shall not be prohibited from selling Shares under the Registration Statement as
a result of Suspensions on more than two occasions of not more than 30 days each
in any twelve month period, unless, in the good faith judgment of the Company’s
Board of Directors, upon the written opinion of counsel of the Company, the sale
of Shares under the Registration Statement in reliance on this Section 7.2(d)
would be reasonably likely to cause a violation of the Securities Act or the
Exchange Act and result in liability to the Company.


-17-

--------------------------------------------------------------------------------


(e) Provided that a Suspension is not then in effect, the Investor may sell
Shares under the Registration Statement, provided that it arranges for delivery
of a current Prospectus to the transferee of such Shares. Upon receipt of a
request therefor, the Company has agreed to provide an adequate number of
current Prospectuses to the Investor and to supply copies to any other parties
requiring such Prospectuses.


(f) In the event of a sale of Shares by the Investor pursuant to the
Registration Statement, the Investor must also deliver to the Company’s transfer
agent, with a copy to the Company, a Certificate of Subsequent Sale
substantially in the form attached hereto as Exhibit A, so that the Shares may
be properly transferred.


7.3 Indemnification. For the purpose of this Section 7.3:


(i) the term “Selling Stockholder” means the Investor and any affiliate of such
Investor;


(ii) the term “Registration Statement” shall include the Prospectus in the form
first filed with the SEC pursuant to Rule 424(b) of the Securities Act or filed
as part of the Registration Statement at the time of effectiveness if no
Rule 424(b) filing is required, and any exhibit, supplement or amendment
included in or relating to the Registration Statement referred to in
Section 7.1; and


(iii) the term “Untrue Statement” means any untrue statement or alleged untrue
statement, or any omission or alleged omission to state in the Registration
Statement or Prospectus a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


(a) The Company agrees to indemnify and hold harmless each Selling Stockholder,
the officers, directors, agents, investment advisors, partners, members and
employees of each of them, each individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind (“Person”) who controls any such Investor (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
Person, from and against any losses, claims, damages or liabilities to which
such Selling Stockholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, costs (including without limitation
reasonable attorneys fees), damages or liabilities (or actions or proceedings in
respect thereof) arise out of, or are based upon (i) any breach of the
representations or warranties of the Company contained herein or failure to
comply with the covenants and agreements of the Company contained herein,
(ii) any Untrue Statement, or (iii) any failure by the Company to fulfill any
undertaking included in the Registration Statement as amended or supplemented
from time to time, and the Company will reimburse such Selling Stockholder for
any reasonable legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim, or
preparing to defend any such action, proceeding or claim, provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an Untrue
Statement made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Selling Stockholder
specifically for use in preparation of the Registration Statement, as amended or
supplemented from time to time (including, without limitation, information set
forth in the Investor Questionnaire), or the failure of such Selling Stockholder
to comply with its covenants and agreements contained in Section 7.2 hereof
respecting sale of the Shares or any statement or omission in any Prospectus
that is corrected in any subsequent Prospectus that was delivered to the Selling
Stockholder prior to the pertinent sale or sales by the Selling Stockholder. The
Company shall reimburse each Selling Stockholder for the indemnifiable amounts
provided for herein on demand as such expenses are incurred.


(b) The Selling Stockholders, severally, and not jointly with any other Selling
Stockholder, agrees to indemnify and hold harmless the Company (and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof)
 
-18-

--------------------------------------------------------------------------------


arise out of, or are based upon, (i) any failure to comply with the covenants
and agreements contained in Section 7.2 hereof respecting sale of the Shares, or
(ii) any Untrue Statement if such Untrue Statement was made in reliance upon and
in conformity with written information furnished by or on behalf of the Selling
Stockholder specifically for use in preparation of the Registration Statement,
as amended or supplemented from time to time (including, without limitation,
information set forth in the Investor Questionnaire), and the Selling
Stockholder will reimburse the Company (or such officer, director or controlling
person), as the case may be, for any legal or other expenses reasonably incurred
in investigating, defending or preparing to defend any such action, proceeding
or claim. The Selling Stockholder shall reimburse the Company or such officer,
director or controlling person, as the case may be, for the indemnifiable
amounts provided for herein on demand as such expenses are incurred.
Notwithstanding the foregoing, the Selling Stockholder’s aggregate obligation to
indemnify the Company and such officers, directors and controlling persons shall
be limited to the net amount received by the Selling Stockholder from the sale
of the Shares pursuant to the Registration Statement less the amount of any
other claims, damages or liabilities paid by the Selling Stockholder in
connection with such Selling Stockholder’s sale of the Shares.


(c) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 7.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
person will not relieve it from any liability which it may have to any
indemnified person under this Section 7.3 (except to the extent that such
omission materially and adversely affects the indemnifying person’s ability to
defend such action) or from any liability otherwise than under this Section 7.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified person promptly after receiving the aforesaid
notice from such indemnified person, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified person. After
notice from the indemnifying person to such indemnified person of its election
to assume the defense thereof, such indemnifying person shall not be liable to
such indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof, provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties. In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld or delayed. No indemnifying
person shall, without the prior written consent of the indemnified person,
effect any settlement of any pending or threatened proceeding in respect of
which any indemnified person is or could have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.


(d) If the indemnification provided for in this Section 7.3 is unavailable to or
insufficient to hold harmless an indemnified person under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to therein, then each indemnifying
person shall contribute to the amount paid or payable by such indemnified person
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Selling Stockholder, as well as any
other Selling Shareholders under such Registration Statement on the other in
connection with the statements or omissions or other matters which resulted in
such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an Untrue
Statement, whether the Untrue Statement relates to information supplied by the
Company on the one hand or an Selling Stockholder or other Selling Shareholder
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such Untrue Statement. The Company and the
Selling Stockholder agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined by pro rata
allocation (even if the Selling Stockholder and other Selling Shareholders were
treated as one entity for such purpose) or by any other method of allocation
which does not take into account the equitable considerations referred to above
in this subsection (d). The amount paid or payable by an indemnified person as a
result of the losses, claims, damages or liabilities (or actions in respect
thereof) referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified person in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Selling Stockholder
shall not be required to contribute any amount in excess of the amount by which
the net amount received by the Selling Stockholder from the sale of the Shares
to which such loss relates exceeds the amount of any damages which such Selling
Stockholder has otherwise been required to pay by reason of such Untrue
Statement. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Selling
Stockholder’s obligations in this subsection to contribute shall be in
proportion to its sale of Shares to which such loss relates and shall not be
joint with any other Selling Shareholders.


-19-

--------------------------------------------------------------------------------


(e) The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 7.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 7.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act. The parties
are advised that federal or state public policy as interpreted by the courts in
certain jurisdictions may be contrary to certain of the provisions of this
Section 7.3, and the parties hereto hereby expressly waive and relinquish any
right or ability to assert such public policy as a defense to a claim under this
Section 7.3 and further agree not to attempt to assert any such defense.


7.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 5 or this Section 7 upon the transferability of the Shares shall
cease and terminate as to any particular number of the Shares when such Shares
shall have been effectively registered under the Securities Act and sold or
otherwise disposed of in accordance with the intended method of disposition set
forth in the Registration Statement covering such Shares or at such time as an
opinion of counsel reasonably satisfactory to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.


7.5 Information Available. So long as the Registration Statement is effective
covering the resale of Shares owned by the Investor, the Company will furnish to
the Investor:


(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants), (ii) its Annual Report on Form
10-K and (iii) its Quarterly Reports on Form 10-Q (the foregoing, in each case,
excluding exhibits);


(b) upon the request of the Investor, all exhibits excluded by the parenthetical
to subparagraph (a) of this Section 7.5 as filed with the SEC and all other
information that is made available to shareholders; and


(c) upon the reasonable request of the Investor, the President or the Chief
Financial Officer of the Company (or an appropriate designee thereof) will meet
with the Investor or a representative thereof at the Company’s headquarters to
discuss all information relevant for disclosure in the Registration Statement
covering the Shares and will otherwise cooperate with any Investor conducting an
investigation for the purpose of reducing or eliminating such Investor’s
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters; provided, that the
Company shall not be required to disclose any confidential information to or
meet at its headquarters with any Investor until and unless the Investor shall
have entered into a confidentiality agreement in form and substance reasonably
satisfactory to the Company with the Company with respect thereto.


7.6 Legend; Restrictions on Transfer. The certificate or certificates for the
Shares (and any securities issued in respect of or exchange for the Shares)
shall be subject to a legend or legends restricting transfer under the
Securities Act and referring to restrictions on transfer herein, such legend to
be substantially as follows:
 
-20-

--------------------------------------------------------------------------------




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
The Company and the Investor acknowledge and agree that the Investor may, as
permitted by law, from time to time pledge pursuant to a bona fide margin
agreement or grant a security interest in some or all of the Shares and, if
required under the terms of such arrangement, Investor may, as permitted by law,
transfer pledged or secured Shares to the pledgees or secured parties. So long
as Investor is not an affiliate of the Company, such a pledge or transfer would
not be subject to approval or consent of the Company, provided that, upon the
request of the Company, a legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be obtained. At the Investor’s expense, so long as the
Shares are subject to the legend required by this Section 7.6, the Company will
use its reasonable commercial efforts to execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares including such amendments or
supplements to the Registration Statement and Prospectus as may be reasonably
required. The foregoing does not affect Investor’s obligations pursuant to
Section 7.2(a).


7.7 Liquidated Damages. The Company and Investor agree that Investor will suffer
damages if the Company fails to fulfill its obligations pursuant to Section 7.1
and 7.2 hereof and that it would not be possible to ascertain the extent of such
damages with precision. Accordingly, the Company hereby agrees to pay liquidated
damages (“Liquidated Damages”) to Investor under the following circumstances:
(a) if the Registration Statement is not filed by the Company on or prior to 45
days after the Closing Date (such an event, a “Filing Default”); (b) if the
Registration Statement is not declared effective by the SEC on or prior to the
(i) the fifth trading day following the date the Company is notified by the SEC
that the Registration Statement will not be reviewed or is no longer subject to
review and (ii) 120 days after the Closing Date (such an event, an
“Effectiveness Default”); and/or (c) if the Registration Statement (after its
effectiveness date) ceases to be effective and available to Investor for any
continuous period that exceeds 30 days or for one or more period that exceeds in
the aggregate 60 days in any 12-month period (such an event, a “Suspension
Default” and together with a Filing Default and an Effectiveness Default, a
“Registration Default”). In the event of a Registration Default, the Company
shall as Liquidated Damages pay to Investor, for each 30-day period of a
Registration Default, an amount in cash equal to 1% of the aggregate purchase
price paid by Investor pursuant to this Agreement up to a maximum of 10% of the
aggregate purchase price, provided that Liquidation Damages shall not be payable
in relation to any Shares not owned by the Investor at the time of the
Registration Default. The Company shall pay the Liquidated Damages as follows:
(i) in connection with a Filing Default, on the 45th day after the Closing Date,
and each 30th day thereafter until the Registration Statement is filed with the
SEC; (ii) in connection with an Effectiveness Default, on the 6th trading day
after notice of no review by the SEC or the 121st day after the Closing Date, as
the case may be, and each 30th day thereafter until the Registration Statement
is declared effective by the SEC; or (iii) in connection with a Suspension
Default, on either (x) the 31st consecutive day of any Suspension or (y) the
61st day (in the aggregate) of any Suspensions in any 12-month period, and each
30th day thereafter until the Suspension is terminated in accordance with
Section 7.2. Notwithstanding the foregoing, all periods shall be tolled during
delays directly caused by the action or inaction of any Investor, and the
Company shall have no liability to any Investor in respect of any such delay.
The Liquidated Damages payable herein shall apply on a pro rata basis for any
portion of a 30-day period of a Registration Default.


-21-

--------------------------------------------------------------------------------


7.8  Legend Removal.


(a) The legend set forth in Section 7.6 shall be removed and the Company shall
issue a certificate without such legend or any other legend to the holder of the
Shares (whose name is listed in the selling security holders section of the
Registration Statement), if (a) such Shares are registered for resale under the
Securities Act and the Registration Statement is effective, (ii) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of the Shares, as the case may be,
may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides the Company with reasonable
assurance that such Shares, as the case may be, can be sold, assigned or
transferred pursuant to Rule 144(k).


(b) The Company agrees that it shall, on the same day as the Registration
Statement being declared effective if declared effective before 4:00 PM EST or
the next business day after the Registration Statement is declared effective if
declared effective after 4:00 PM EST, deliver to its transfer agent an opinion
letter of Company counsel, opining that at any time the Registration Statement
is effective, the transfer agent shall be authorized to issue, in connection
with the sale of the Shares, certificates representing such securities without
restrictive legend, provided the Shares are to be sold pursuant to the
Prospectus contained in the Registration Statement and the Investor acknowledges
its obligation to comply with applicable prospectus delivery requirements. Upon
receipt of such opinion, the Company shall cause the transfer agent to confirm,
for the benefit of the Investor, that no further opinion of counsel is required
at the time of transfer in order to issue certificates for the Shares without
restrictive legend. Following the effective date of the Registration Statement
or at such earlier time as a legend is no longer required for the Shares, and
prior to a transfer under the prospectus contained in the Registration
Statement, the Company will use its commercially reasonable efforts following
the delivery by the Investor to the Company or the Company’s transfer agent of a
legended certificate representing the Shares, to deliver or cause to be
delivered to the Investor, in Investor’s name, a certificate representing such
Shares that is free from all restrictive and other legends. Following the
effective date of the Registration Statement and upon the delivery to the
Investor of any certificate representing Shares that is free from all
restrictive and other legends, the Investor agrees that any sale or transfer of
such securities shall be made pursuant to the effective Registration Statement
and, in compliance with applicable prospectus delivery requirements, and in
accordance with the plan of distribution described therein or pursuant to an
available exemption from the registration requirements of the Securities Act.


(c) The Company shall cause its transfer agent to issue a certificate without
any restrictive legend to a purchaser or transferee of any Shares from the
Investor, if (a) the sale or transfer of such securities is registered under the
Registration Statement (including registration pursuant to Rule 415 under the
Securities Act) and the Investor has delivered a Certificate of Subsequent Sale
to the transfer agent; (b) the holder has provided the Company with an opinion
of counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale or transfer of such
securities may be made without registration under the Securities Act; or (c)
such securities are sold in compliance with Rule 144 under the Securities Act.
In addition, the Company shall, at the request of the Investor, remove the
restrictive legend from any Shares held by the Investor following the expiration
of the holding period required by Rule 144(k) under the Securities Act (or any
successor rule), if not previously removed.


(d) The Investor will indemnify the Company and hold the Company and its
directors, officers, shareholders, employees and agents (each a “Company Party”)
harmless form any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs, administrative hearing costs, and reasonable
attorneys’ fees and costs of investigation (collectively “Losses”) that any
Company Party may suffer or incur as a result of or relating to any breach by
the Investor of its prospectus delivery obligations under the Securities Act in
respect of the sale or transfer of the Shares.


8. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express (or other recognized
international express courier) or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail, three business days after
so mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express (or other recognized international express courier), two business days
after so mailed, (iv) if delivered by facsimile, upon electronic confirmation of
receipt and shall be delivered as addressed as follows:


-22-

--------------------------------------------------------------------------------


 
(a)
if to the Company, to:



ParkerVision, Inc.
7915 Baymeadows Way
Jacksonville, FL 32256
Attn: Jeffrey Parker and Cindy Poehlman



(b)
with a copy to:



Graubard Miller
405 Lexington Avenue, 19th Floor
New York, NY 10174
Attn: David Alan Miller



(c)
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.



9. Changes. This Agreement may be modified, amended or waived only pursuant to a
written instrument signed by the Company and (a) Investors holding a majority of
the Shares issued and sold in the Offering, provided that such modification,
amendment or waiver is made with respect to all Agreements and does not
adversely affect the Investor without adversely affecting all Investors in a
similar manner; or (b) the Investor.


10. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.


11. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.


12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Florida, without giving
effect to the principles of conflicts of law.


13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.


14. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes any prior understandings or agreements
concerning the purchase and sale of the Shares and the resale registration of
the Shares.


15. Rule 144. The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Investor holding
Shares purchased hereunder, make publicly available such information as
necessary to permit sales pursuant to Rule 144 under the Securities Act), and it
will take such further action as any such Investor may reasonably request, all
to the extent required from time to time to enable such Investor to sell Shares
purchased hereunder without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of the Investor, the
Company will deliver to such holder a written statement as to whether it has
complied with such information and requirements.


-23-

--------------------------------------------------------------------------------


16. Confidential Information.


(a) The Investor represents to the Company that, at all times during the
Company’s offering of the Shares, the Investor has maintained in confidence all
non-public information regarding the Company received by the Investor from the
Company or its agents, and covenants that it will continue to maintain in
confidence such information until such information (a) becomes generally
publicly available other than through a violation of this provision by the
Investor or its agents or (b) is required to be disclosed in legal proceedings
(such as by deposition, interrogatory, request for documents, subpoena, civil
investigation demand, filing with any governmental authority or similar
process), provided, however, that before making any use or disclosure in
reliance on this subparagraph (b) the Investor shall give the Company at least
fifteen (15) days prior written notice (or such shorter period as required by
law) specifying the circumstances giving rise thereto and will furnish only that
portion of the non-public information which is legally required and will
exercise its reasonable commercial efforts to obtain reliable assurance that
confidential treatment will be accorded any non-public information so furnished.


(b) The Company shall on the Closing Date or the morning of the next day issue a
press release disclosing the material terms of the transactions contemplated
hereby (including at least the number of Shares sold and proceeds therefrom) and
all material non-public information disclosed to the Investors. The Company
shall not publicly disclose the name of Investor, or include the name of
Investor in any filing with the SEC or any state and federal regulatory agency
or the Nasdaq (other than the filing of the Agreements with the SEC pursuant to
the Exchange Act), without the prior written consent of Investor, except to the
extent such disclosure is required by law, regulation or Nasdaq regulations or
requested by the SEC. The Company will make such other filings and notices in
the manner and time required by law, regulation or Nasdaq regulations.


17.  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.


18. Knowledge. The term “knowledge” in this Agreement shall mean the knowledge
of the directors and officers of the Company after due inquiry.


19. Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement is several and not joint with the obligations
of any other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under this Agreement. The
decision of each Investor to purchase Shares pursuant to this Agreement has been
made by such Investor independently of any other Investor. Nothing contained
herein, and no action taken by any Investor pursuant hereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Agreement. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with making
its investment hereunder and that no Investor will be acting as agent of such
Investor in connection with monitoring its investment in the Shares or enforcing
its rights under the Agreement. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Agreements for the purpose of closing a transaction with multiple Investors and
not because it was required or requested to do so by any Investor.


20.  Limitation of Liability. Notwithstanding anything herein to the contrary,
the Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under this Agreement of any and every nature whatsoever
shall be satisfied solely out of the assets of such Investor, and that no
trustee, officer, other investment vehicle or any other affiliate of such
Investor or any investor, shareholder or holder of shares of beneficial interest
of such Investor shall be personally liable for any liabilities of such
Investor.
-24-

--------------------------------------------------------------------------------





ParkerVision, Inc.


INVESTOR QUESTIONNAIRE


(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To:    ParkerVision, Inc.
          7915 Baymeadows Way
          Jacksonville, FL 32256


This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $.01 per share, of ParkerVision, Inc. (the
“Securities”). The Securities are being offered and sold by ParkerVision, Inc.
(the “Corporation”) without registration under the Securities Act of 1933, as
amended (the “Act”), and the securities laws of certain states, in reliance on
the exemptions contained in Section 4(2) of the Act and on Regulation D
promulgated thereunder and in reliance on similar exemptions under applicable
state laws. The Corporation must determine that a potential investor meets
certain suitability requirements before offering or selling Securities to such
investor. The purpose of this Questionnaire is to assure the Corporation that
each investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemption from registration is based in part
on the information herein supplied.


This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.
 




A. BACKGROUND INFORMATION
       
Name:
_______________________________________________________________________________________________________
     
Business Address:
_____________________________________________________________________________________________
 (Number and Street)                                                    
______________________________________________________________________________________________ 
(City)
(State)
(Zip Code)
     
Telephone Number:(___)
________________________________________________________________________________________
     
Residence Address:
____________________________________________________________________________________________
 
(Number and Street)
 
______________________________________________________________________________________________ 
(City)
(State)
(Zip Code)
     
Telephone Number:(___)
________________________________________________________________________________________
     
If an individual:
   
Age: _______________
Citizenship: ________________
Where registered to vote: _______________



-25-

--------------------------------------------------------------------------------


 
If a corporation, partnership, limited liability company, trust or other entity:
Type of entity:
________________________________________________________________________________________
State of formation: _________________________                            Date of
formation:___________________________________


Social Security or Taxpayer Identification
No.________________________________________________________________________

 
Send all correspondence to (check one): ____ Residence Address ____ Business
Address


Current ownership of securities of the Corporation:
__________ shares of common stock, par value $.01 per share (the “Common Stock”)
options to purchase __________ shares of Common Stock.


Name(s) of persons with voting and selling authority:
_________________________________________________________________


B. STATUS AS ACCREDITED INVESTOR


The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Act, as at the time of the sale of the Securities the
undersigned falls within one or more of the following categories (Please initial
one or more, as applicable):1
 
____ (1) a bank as defined in Section 3(a)(2) of the Act, or a savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934; an
insurance company as defined in Section 2(13) of the Act; an investment company
registered under the Investment Corporation Act of 1940 or a business
development company as defined in Section 2(a)(48) of that Act; a Small Business
Investment Corporation licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with the investment decisions made solely by persons that
are accredited investors;


____ (2) a private business development company as defined in Section 202(a)(22)
of the Investment Adviser Act of 1940;


____ (3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities
offered, with total assets in excess of $5,000,000;


____ (4) a natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of such person’s purchase of the Securities
exceeds $1,000,000;
____________________________
1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by an
institutional lender making a secured loan, net of encumbrances. In determining
income, the investor should add to the investor’s adjusted gross income any
amounts attributable to tax exempt income received, losses claimed as a limited
partner in any limited partnership, deductions claimed for depiction,
contributions to an IRA or KEOGH retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.
 
-26-

--------------------------------------------------------------------------------


____ (5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;


____ (6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;
and


____ (7) an entity in which all of the equity owners are accredited investors
(as defined above).


C.            REPRESENTATIONS


The undersigned hereby represents and warrants to the Corporation as follows:


1.
Any purchase of the Securities would be solely for the account of the
undersigned and not for the account of any other person or with a view to any
resale, fractionalization, division, or distribution thereof.



2.
The information contained herein is complete and accurate and may be relied upon
by the Corporation, and the undersigned will notify the Corporation immediately
of any material change in any of such information occurring prior to the
closing, if any, with respect to the purchase of Securities by the undersigned
or any co-purchaser.



3.
There are no suits, pending litigation, or claims against the undersigned that
could materially affect the net worth of the undersigned as reported in this
Questionnaire.



4.
The undersigned acknowledges that there may occasionally be times when the
Corporation determines that it must suspend the use of the Prospectus forming a
part of the Registration Statement (as such terms are defined in the Stock
Purchase Agreement to which this Questionnaire is attached), as set forth in
Section 7.2(c) of the Stock Purchase Agreement. The undersigned is aware that,
in such event, the Securities will not be subject to ready liquidation, and that
any Securities purchased by the undersigned would have to be held during such
suspension. The overall commitment of the undersigned to investments which are
not readily marketable is not excessive in view of the undersigned’s net worth
and financial circumstances, and any purchase of the Securities will not cause
such commitment to become excessive. The undersigned is able to bear the
economic risk of an investment in the Securities.



5.
The undersigned has carefully considered the potential risks relating to the
Corporation and a purchase of the Securities, and fully understands that the
Securities are speculative investments which involve a high degree of risk of
loss of the undersigned’s entire investment. Among others, the undersigned has
carefully considered each of the risks identified in Exhibit 99.1 to the Annual
Report on Form 10-K for the year ended December 31, 200___ and the Quarterly
Report on Form 10-Q for the quarter ended _________, 200__.



IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this ____
day of ________________, 2007, and declares under oath that it is truthful and
correct.






______________________________________________________
Print Name

By: ___________________________________________________
Signature


Title: __________________________________________________ 
(required for any purchaser that is a corporation, partnership,
trust or other entity)
 
-27-

--------------------------------------------------------------------------------


[Company Letterhead]




_________, 200_




Re:     ParkerVision, Inc.; Registration Statement on Form S-3


Dear Selling Shareholder:


Enclosed please find five (5) copies of a prospectus dated ______________,
200[__] (the “Prospectus”) for your use in reselling your shares of common
stock, $.01 par value (the “Shares”), of ParkerVision, Inc. (the “Company”),
under the Company’s Registration Statement on Form S-3 (Registration No. 333- )
(the “Registration Statement”), which has been declared effective by the
Securities and Exchange Commission. As a selling shareholder under the
Registration Statement, you have an obligation to deliver a copy of the
Prospectus to each purchaser of your Shares, either directly or through the
broker-dealer who executes the sale of your Shares.


The Company is obligated to notify you in the event that it suspends trading
under the Registration Statement in accordance with the terms of the Stock
Purchase Agreement between the Company and you. During the period that the
Registration Statement remains effective and trading thereunder has not been
suspended, you will be permitted to sell your Shares which are included in the
Prospectus under the Registration Statement. Upon a sale of any Shares under the
Registration Statement, you or your broker will be required to deliver to the
Transfer Agent, [Name of Transfer Agent] (1) your restricted stock
certificate(s) representing the Shares, (2) instructions for transfer of the
Shares sold, and (3) a representation letter from your broker, or from you if
you are selling in a privately negotiated transaction, or from such other
appropriate party, in the form of Exhibit A attached hereto (the “Representation
Letter”). The Representation Letter confirms that the Shares have been sold
pursuant to the Registration Statement and in a manner described under the
caption “Plan of Distribution” in the Prospectus and that such sale was made in
accordance with all applicable securities laws, including the prospectus
delivery requirements.


Please note that you are under no obligation to sell your Shares during the
registration period. However, if you do decide to sell, you must comply with the
requirements described in this letter or otherwise applicable to such sale. Your
failure to do so may result in liability under the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended. Please remember
that all sales of your Shares must be carried out in the manner set forth under
the caption “Plan of Distribution” in the Prospectus if you sell under the
Registration Statement. The Company may require an opinion of counsel reasonably
satisfactory to the Company if you choose another method of sale. You should
consult with your own legal advisor(s) on an ongoing basis to ensure your
compliance with the relevant securities laws and regulations.


In order to maintain the accuracy of the Prospectus, you must notify the
undersigned upon the sale, gift, or other transfer of any Shares by you,
including the number of Shares being transferred, and in the event of any other
change in the information regarding you which is contained in the Prospectus.
For example, you must notify the undersigned if you enter into any arrangement
with a broker-dealer for the sale of shares through a block trade, special
offering, exchange distribution or secondary distribution or a purchase by a
broker-dealer. Depending on the circumstances, such transactions may require the
filing of a supplement to the prospectus in order to update the information set
forth under the caption “Plan of Distribution” in the Prospectus.


Should you need any additional copies of the Prospectus, or if you have any
questions concerning the foregoing, please write to me at ParkerVision, Inc.,
7915 Baymeadows Way, Jacksonville, FL 32256.  Thank you.


Sincerely,
 
-28-

--------------------------------------------------------------------------------



Exhibit A


CERTIFICATE OF SUBSEQUENT SALE


[Name of Transfer Agent]
[Address of Transfer Agent]





 
RE:
Sale of Shares of Common Stock of ParkerVision, Inc. (the “Company”) pursuant to
the

   
Company’s Prospectus dated _____________, 200[__] (the “Prospectus”)



Dear Sir/Madam:


The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all securities laws applicable to
the undersigned, including, without limitation, the Prospectus delivery
requirements of the Securities Act of 1933, as amended.


Selling Shareholder (the beneficial
owner): __________________________________________________________________________


Record Holder (e.g., if held in name of nominee): 
_____________________________________________________________________


Restricted Stock Certificate No(s): 
________________________________________________________________________________


Number of Shares Sold: 
________________________________________________________________________________________


Date of Sale: 
________________________________________________________________________________________________


In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.






Very truly yours,
   
Dated: _________________________________________
By: ___________________________________________
   
Print Name: _____________________________________
   
 
Title: __________________________________________


cc:   ParkerVision, Inc.
        7915 Baymeadows Way
        Jacksonville, FL 32256
        Attn: [_____________]


 
-29-

--------------------------------------------------------------------------------


 
Exhibit B
 

 
FORM OF PLAN OF DISTRIBUTION




The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.


The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:


- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;


- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


- an exchange distribution in accordance with the rules of the applicable
exchange;


- privately negotiated transactions;


- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;


- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;


- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;


- a combination of any such methods of sale; and


- any other method permitted pursuant to applicable law.


The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.


In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).


-30-

--------------------------------------------------------------------------------


The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.


The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.


The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
"underwriters" within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are "underwriters" within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.


To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.


In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.


We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling stockholders may indemnify any broker-dealer that participates in
transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.


We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.


We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (i)
two years after the closing of the Offering or (ii) such time as all Shares
purchased by such Investor in the Offering have been sold pursuant to a
registration statement.
 
-31-

--------------------------------------------------------------------------------

